Citation Nr: 1309525	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to exposure to Agent Orange, and as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  He received the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for a seizure disorder.  In a January 2010 decision, the Board found new and material evidence was present and reopened the Veteran's claim for service connection for a seizure disorder.  The claim on the merits was remanded for additional development of the record.  By decision dated June 2011, the Board denied service connection.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated January 2012, granted a Joint Motion for Remand (Joint Motion).  The issue was remanded for further development by the Board in July 2012.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's seizure disorder is related to active service.


CONCLUSION OF LAW

A generalized seizure disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

The Veteran asserts that service connection is warranted for a seizure disorder.  He asserts that his current seizure disorder is due to his service-connected shell fragment wound to the forehead disability.  He also contends that his seizure disorder is due to three incidents of head trauma in service, including being struck in the temple with a rifle by a drill sergeant during boot camp, hitting his head after being thrown from a tank when it hit a land mine, and hitting his head after stepping in a hole that was a booby-trap and being thrown 15 feet.

With respect to a current disability, the record reflects that the Veteran has been diagnosed with, and treated for, a seizure disorder since 1980.  The record also reflects that the Veteran is currently service-connected for a shell fragment wound to the forehead.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the Veteran has a current disability, and an in-service occurrence of an injury, the remaining question is whether there is evidence of a nexus or relationship between the current disability and the in-service injury.

Indeed, the Veteran's service treatment records show that he experienced in-service head trauma.  In January 1967 he was seen for laceration to the forehead which was caused by a blast injury when the tank he was riding in hit a land mine.  X-ray examination was negative for fracture or fragments.  A May 1967 service treatment report noted a shrapnel injury to the left leg.

In a June 1994 statement and on his VA and private evaluations, the Veteran stated that he did not have any treatment for seizures while in service and indicated that his seizures began in 1980.  The first clinical evidence of record of a seizure disorder is in May 1989, at which time a history of seizure disorder was noted.

With respect to the etiology of the Veteran's current seizure disorder, the record includes conflicting opinions from medical professionals.

A March 2007 private treatment record shows that the examiner assessed the Veteran as having a seizure disorder that was secondary to head trauma or Agent Orange exposure.  However, the Board observes that the words "secondary to head trauma or Agent Orange exposure" appear to have been written at a different time and in different handwriting from the underlying diagnosis and therefore the Board find that the March 2007 private medical report is of questionable credibility and thus of limited probative value regarding the etiology of the Veteran's seizure disorder.

An April 2010 private treatment record provided a similar opinion.  It indicated that the precipitating event for the Veteran's seizure disorder was a closed head injury.  The examiner opined that generalized convulsive epilepsy, without mention of intractable seizures, was most likely secondary to head trauma when he was in war in 1967.  However, no clinical rationale was provided to support this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The record also includes a January 2009 VA examination report, which indicated that the examiner could not say without pure speculation where the Veteran's seizures came from, but could say that "it is as least likely as not" due to his three closed head injuries due to the period of time that had elapsed post injury.  However, in January 2012, a Joint Motion found that the opinion of this examiner was unclear as the examiner appeared to state contradictory positions regarding the etiology of the seizures.

The Veteran's claims folder was forwarded to a VA clinician in September 2012 for another clinical opinion.  The VA examination report shows that the examiner had previously evaluated and examined the Veteran in the Neurology clinic, and had reviewed the Veteran's claims file.  It was opined that it was less likely than not that the Veteran's seizures were related to any traumatic brain injury.  The rationale for his conclusion was that only one of the three episodes of potential traumatic brain injury was documented in the claims file, and the other two were not put forward until many years later.  The examiner stated that while it is true that there can be a significant lag between a head injury and the development of seizures, that lag would usually be on the order of a year or so, not more than 10 years.  The examiner further noted that the injury the Veteran sustained would not be expected to be severe enough as to cause a seizure disorder as he had no symptoms following the reported incident, and returned immediately to work, nor were any complaints of syncope, dizziness, or severe headaches in the claims file.

However, an April 2012 private neurological evaluation report, received in January 2013, and not of record at the time of the September 2012 VA examiner's review, offered a contrasting opinion.  In the private evaluation report, the Veteran related that he began having seizures in 1980 and described having seizures every few months since that time.  The private physician noted that no etiology was identified for the seizures but that the Veteran had a history of injury when he was in service in 1967.  To that effect, in February 1967, the tank in which the Veteran was riding ran over a land mine and he was thrown out of the tank with a head injury.  It was noted that no specific loss of consciousness was noted with that event.  The Veteran further reported that in March 1967, he stepped in a hole and a mortar threw him 14 feet.  He landed on his head and had loss of consciousness; was transported to a hospital in Japan where he had amnesia for two days.  The Veteran had no immediate seizure activity and no clinical seizures that he was aware of until 1980.

The impression was a generalized seizure disorder with a partial onset; his aura was indicative of a partial onset.  The private physician opined that it was likely associated with focal cerebral dysfunction which certainly might have come from external trauma and scar tissue formation, which would not be identifiable on brain imaging study or EEG.  The physician further stated 

It is therefore possible and also more likely than not that [the Veteran's] seizures are directly related to the 2 prior head injuries in 1967, even with the 13 year interval between the head injury and the onset of the seizure.  No other etiology has been identified as to the cause of his seizures.  There is also a partial onset given his auras that is consistent with focal epilepsy associated with trauma.  The 2 episodes were close enough and both cerebral concussions, one of which was severe associated with retrograde amnesia, this would be more likely than not associated with the cause of his current seizure disorder.

The Board attaches significant probative value to the April 2012 private medical opinion linking the Veteran's current seizure disorder to the head injuries in service.  Although the private physician did not indicate that he reviewed the Veteran's claims file, the evaluation report includes a detailed description of the reported head injuries in service and the entire history of the Veteran's seizure disorder, which is consistent with the other medical evidence of record.  The private physician's opinion was based on the accurate history of the Veteran's seizure disorder as reflected on the claims file and consideration of the Veteran's lay statements.

While the private physician appears to have relied upon the Veteran's reported history, as opposed to a review of the claims file, the Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the exact circumstances involving the multiple in-service incidents involving head injuries.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, despite the lack of description in the service treatment records as to severity of the head injury in service, the Board has no reason to question the credibility of the Veteran's testimony regarding the circumstances involving the inservice incidents associated with the head injuries.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Concerning this, while the January 2012 VA examiner's opinion was well-reasoned and supported by a rationale consistent with other evidence of record, in formulating an opinion the examiner relied upon the fact that the Veteran's service treatment records lacked documentation of a head injury severe enough as to cause a seizure disorder as detailed symptoms following the reported incidents were not noted.

Accordingly, the Board finds that the medical opinions of record are, at the least, in relative equipoise.  Both the private and VA opinions were consistent with other evidence of record.  Thus, the evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for a generalized seizure disorder is warranted.

As service connection is granted on a direct-incurrence basis, the Board need not further discuss the issue of service connection on a presumptive basis, including as due to Agent Orange exposure.


ORDER

Service connection for a generalized seizure disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


